Case 2:20-cv-10889-DMG-AGR Document 30 Filed 03/01/21 Page 1 of 1 Page ID #:190




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.    CV 20-10889-DMG (AGRx)                                   Date     March 1, 2021

  Title Phillip Walker v. Lichuan Pan, et al.                                         Page     1 of 1


  Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               KANE TIEN                                              NOT REPORTED
               Deputy Clerk                                            Court Reporter

     Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
            NONE PRESENT                                              NONE PRESENT

  Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
               PARTIES

         On January 28, 2021, the Court set a Scheduling Conference. [Doc. # 12.] As required
  by the Court's January 28, 2021 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1, counsel are
  required to file a Joint Rule 26(f) Report. To date, a Joint Rule 26(f) Report has not been filed.

          IT IS HEREBY ORDERED that the parties show cause in writing no later than March 8,
  2021, why sanctions should not be imposed for their failure to cooperate and participate with
  opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
  The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.
  Failure to timely respond to this Order to Show Cause will result in the dismissal of this
  action for lack of prosecution.

         The scheduling conference on March 12, 2021 is hereby VACATED and will be
  rescheduled if necessary.

  IT IS SO ORDERED.




  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
